IN THE SUPREME COURT OF IOWA
                               No. 18–2191

                           Filed May 10, 2019

                         Amended May 14, 2019


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

PAUL A. CAGHAN,

      Respondent.



      On review of the report of the Iowa Supreme Court Grievance

Commission.



      Grievance commission recommends attorney be ordered to cease

and desist practicing law in Iowa for one year. ATTORNEY ORDERED TO

CEASE AND DESIST FROM THE PRACTICE OF LAW IN IOWA.



      Tara van Brederode and Wendell J. Harms, for complainant.


      Paul A. Caghan, Chicago, Illinois, pro se.
                                      2

APPEL, Justice.

      In this case, the Iowa Supreme Court Attorney Disciplinary Board

(Board) charged an attorney who appeared pro hac vice in Iowa

proceedings with violating Iowa Rules of Professional Conduct 32:3:1

(prohibiting lawyer from bringing a frivolous proceeding or controverting a

frivolous issue), 32:3.3(a)(1) (prohibiting lawyer from knowingly making or

failing to correct false statements of material fact or law to a tribunal), and

32:8.4(d) (prohibiting lawyer from engaging in conduct prejudicial to the

administration of justice).

      The charges arise out of Iowa litigation in which an out-of-state

attorney admitted pro hac vice claimed, among other things, that his

clients lacked knowledge of an Iowa foreclosure proceeding and, as a

result, could not be precluded from bringing a separate fraud action

arising out of the same transaction that gave rise to the foreclosure

proceeding.    In addition, the attorney supported his fraud action by

claiming that his clients were without counsel at a key stage of the

negotiations with the bank prior to the institution of the foreclosure.

Finally, the attorney asserted that his clients were defrauded by “phony

court orders” foisted upon them by the defendants.

      After granting summary judgment in the fraud action adverse to the

attorney’s clients, the district court found the above assertions were made

“falsely and in bad faith” in an attempt to avoid the defendants’ motion for

summary judgment. The district court imposed sanctions of $123,359.60

against the attorney and his clients. The district court also entered a

monetary sanction of $2500 against an Iowa attorney serving as local

counsel.

      Proceedings were instituted by disciplinary authorities.         After a

hearing, the Iowa Supreme Court Grievance Commission (commission)
                                     3

found that the Board established the alleged violations of the Iowa Code of

Professional Conduct by a convincing preponderance of the evidence and

recommended that the court enter an injunction prohibiting the attorney

from practicing law in Iowa for at least one year. The commission further

recommended that the injunction not be lifted until the sanctions in the

matter had been satisfied in full.

      For the reasons expressed below, we affirm the commission’s

findings and conclusions regarding the violations. We conclude that the

proper sanction for these violations is an injunction prohibiting the

attorney from practicing law within the State of Iowa for six months. We

also order that the injunction not be lifted until the attorney demonstrates

to the satisfaction of the Board that the sanctions imposed in the fraud

case have been satisfied.

      I. Factual and Procedural Background.

      A. Introduction. Based on our review of the record, we find the

following facts. Paul A. Caghan has been licensed as an attorney in Illinois

since 1979.   At the time of the allegations in this complaint, Caghan

maintained an office in Cook County, Illinois.

      Caghan has no history of disciplinary action in Iowa.       In 1993,

however, he was denied admission to the Indiana state bar because of

outstanding debts. He was sanctioned in the past by an Ohio court in the

amount of $141,475.63 for frivolous conduct and by an Illinois court in

the amount of approximately $38,000 for filing a frivolous appeal.

      The lender involved in the transaction that gives rise to this

proceeding, American Bank and Trust Co., is a Quad Cities bank. Dan

Jaros, the bank’s chief lending officer, was responsible for the transaction

in question. The borrower, RAAJ Corp., is an Iowa corporation. At all

times relevant, its registered agent in Iowa was attorney Jack Dane. Kirit
                                   4

Madhiwala is president and a director of RAAJ. Jayprakash Upadhyay is

secretary, treasurer and a director of the corporation. Madhiwala and

Upadhyay also own RAAJ. Madhiwala and Upadhyay were guarantors on

the American Bank and Trust loans.

      B. Negotiation of Forbearance Agreement. The allegations in the

Board’s complaint arose out of financing arrangements related to the

Bettendorf Ramada Inn. Beginning in 2006, RAAJ borrowed in excess of

$3 million from American Bank and Trust to acquire, operate, and

renovate the hotel. The loans were secured by real estate mortgages on

the hotel and related real estate. The principal shareholders of RAAJ—

Madhiwala and Upadhyay—personally guaranteed the loans.

      In January 2014, the loans were delinquent. The parties entered

into negotiations for a forbearance agreement.       In the forbearance

negotiations, RAAJ was represented by Dane.           Thomas Pastrnak

represented the bank.

      On March 18, Pastrnak advised Dane that the bank had determined

to forbear further collection activities provided certain terms and

conditions were met. In order to agree to forbear, the bank required that

the borrower agree to a forbearance agreement and a consent order

appointing a receiver.   Pastrnak sent Dane a set of documents for his

review. On March 25, Dane returned executed documents to Pastrnak.

      On April 1, Pastrnak wrote Dane regarding the forbearance

documents.   Some of the documents executed by Dane’s clients had

blanks that were not completed. Pastrnak asked Dane for his permission

to establish March 27, 2014, as the start date and September 27, 2014,

as the expiration date of the forbearance agreement. He also asked Dane

whether he could write in March 25, 2014, as the date for ordering an

appraisal. Finally, with respect to the consent order, Pastrnak told Dane
                                     5

that the bank failed to remove certain language from the first paragraph.

Specifically, the bank sought to provide that the consent order would be

filed in “an action in equity by American Bank” rather than in “an action

in equity by American Bank to foreclose Mortgages given to American Bank

by the Borrower.”    Pastrnak asked whether it was okay to make that

change in the consent order without affecting the signature page.

      Dane responded to the proposed changes by email on April 1. Dane

stated he did not have a problem with the proposed changes and had

recommended them to the guarantors of the debt, but he needed their

express consent for any changes. He asked Pastrnak to “bear with [him].”

      Dane followed up with a subsequent email on April 4 stating, “I have

authority from all guarantors to insert the dates requested by American

bank.” He did not expressly address the question of the changed language

in the consent order. Dane did, however, ask Pastrnak to send a fully

executed copy of the agreements for him to send to his clients. On April 7,

Pastrnak’s assistant sent Dane fully executed copies of the documents that

included the changed language in the consent order.

      C. Negotiations for Sale, Acceleration of Loan, and Filing of

Actions in Illinois and Iowa.        For a period of months during the

forbearance period, efforts were made to find a buyer for the hotel property.

In July, RAAJ found outside financing that might take over part of the

debt. However, the proposed transaction would require the bank to write

off $700,000. The bank had no interest in this haircut.

      In the fall of 2014, the parties pursued the possibility that Min Jung

Kim, known as Steve Kim, and his company, SM Hospitality MGT Inc.,

might purchase the hotel. The bank’s executive committee met several

times to consider the outlines of a potential transaction, and in September,

the bank provided a commitment letter outlining the terms of a transaction
                                       6

that the bank would be willing to consider. The forbearance agreement

was set to expire, however, on September 27, and the bank elected not to

extend it beyond September 30.

      On October 2, 2014, Dane sent an email to Pastrnak stating that he

believed the bank had a deal for SM Hospitality to assume the RAAJ

obligation and asking for details. Pastrnak responded with an email on

October 8. The October 8 email discussed a potential transaction with

Kim and SM Hospitality and provided some draft documents. Pastrnak

emphasized that the bank had not yet reviewed the documents and that

they were subject to revision. The documents included a management

agreement and a purchase and sale agreement.                Pastrnak stated,

“Hopefully, I’ll have the financing documents ready by the end of this week,

but American Bank would like to have the buyer begin management while

we await comments to the Agreements as well as the financing documents

when circulated.”

      On October 15 and 16, Pastrnak’s colleague, Troy Venner,

exchanged emails with Dane related to the potential transaction.         On

October 15, Dane asked Venner for the purchase price and how the

proceeds of any sale would be applied. On October 16, Venner provided

the information which showed that the seller would be responsible for a

deficiency obligation of $49,009.      Dane responded that day with the

declaration that “[t]he sellers will not agree to a deficiency.”

      The transaction became further clouded when, on October 20, Dane

provided a signed management agreement for SM Hospitality to take over

operations of the hotel but made it subject to an addendum. The bank

rejected the terms of the addendum.

      On November 21, the bank decided to press for resolution by issuing

a notice of acceleration on the loans based upon alleged defaults.
                                       7

According to Pastrnak, the bank was trying to mix everything up to get a

deal.    On November 25, Dane sent an email to Venner acknowledging

acceleration of the loans and stating that he did not understand what was

going on.      Dane sought further information about the status of the

potential transaction, raised questions about a debit of $50,000 from the

RAAJ account, and stated,

         It is our understanding that Mr. Kim assumed control of the
         hotel at the direction of Mr. Jaros [a bank officer responsible
         for the credit line], that Jay and Frank were kicked out with
         the knowledge and consent of Mr. Jaros, and fund belonging
         to Raaj were seized by either Mr. Kim or the bank and some
         were sent back for reissue.

Dane further declared, “[I]t is our position that the bank has failed to honor

its commitments and has acted beyond its authority.”

         Venner’s same-day response was an attempt to set up a meeting for

the following week. On December 2, Dane told Venner that his clients

wanted to attend and asked if Jaros could attend as well.

         On December 1, however, RAAJ and its owners filed an action

against the bank and various individuals in Cook County, Illinois, alleging

fraud.     The plaintiffs in the Illinois fraud action were represented by

Caghan. The bank called off any further meetings in light of the Illinois

fraud action.

         The bank’s next action was to file a foreclosure action in Scott

County, Iowa, on December 26, 2014.           The bank also requested the

appointment of a receiver and alleged that RAAJ and its guarantors had

consented to the appointment of a receiver in a prior forbearance

agreement. Finally, the bank requested the court set a hearing on the

application for the appointment of a receiver.        The court granted the

application and set a hearing for January 29, 2015.
                                      8

      D. Prosecution     of   Scott   County   Foreclosure    Action   and

Dismissal of Illinois Fraud Action. Pastrnak and Venner represented

the bank in the Scott County foreclosure action.      Dane, however, told

Venner that he did not know whether he would be representing RAAJ and

the guarantors in the foreclosure action. He did not file an appearance on

their behalf in the foreclosure action.

      The bank served the original notice, foreclosure petition, application

for the appointment of a receiver, and order setting a hearing on Dane,

who was the registered agent for RAAJ, on December 31, 2014.            On

January 8, 2015, the bank served the Scott County foreclosure documents

on Madhiwala by serving his wife at an address in Skokie, Illinois. On

January 12, the bank served the documents on Upadhyay by serving his

daughter-in-law at an address in Winthrop Harbor, Illinois.

      The January 29 hearing proceeded as scheduled. The district court

appointed a receiver for the property.     Neither RAAJ, Madhiwala, nor

Upadhyay appeared either personally or through counsel. Jill Dykes, an

assistant for the Pastrnak firm, served copies of the order by U.S. mail on

Dane, Caghan, Madhiwala, and Upadhyay.            No mail was returned

undelivered.

      After having initiated the Scott County foreclosure proceedings and

obtained the appointment of Kim as receiver, the bank turned to address

the Illinois fraud action filed by Caghan on behalf of RAAJ and its

guarantors. The bank filed a motion to dismiss or to transfer, specifically

alleging the Scott County foreclosure action brought by the bank against

RAAJ and the guarantors. In support of the motion, the bank filed an

affidavit by Jaros, the bank’s chief lending officer, averring among other

things that “a Petition in Foreclosure was filed on behalf of [the bank] in

Scott County, Iowa, on December 26, 2014.”
                                     9

      In response to the bank’s motion to dismiss the Illinois fraud action,

Caghan filed documents in the Illinois fraud action, including an affidavit

from Madhiwala. Madhiwala stated, under oath, “My lawsuit against [the

bank] was filed on December 1, 2014, which was prior to the Iowa lawsuit

being filed by [the bank].”      The affidavit thus asserted that RAAJ,

Madhiwala, and Upadhyay had won the race to the courthouse.

      Further, the Madhiwala affidavit explicitly attacked the Jaros

affidavit filed in the Illinois action. The Madhiwala affidavit asserted that

a statement made by Jaros regarding prior negotiations “in his affidavit is

erroneous and mistaken.” The Madhiwala affidavit thus shows familiarity

with the Jaros affidavit. As noted, the Jaros affidavit recited facts about

the filing of the Scott County foreclosure action.

      On April 2, the bank filed a motion for summary judgment in the

Scott County foreclosure action.    The Pastrnak firm sent copies of the

motion by U.S. mail to Dane, Caghan, Madhiwala, and Upadhyay. No mail

was returned undelivered. No one, however, appeared on behalf of RAAJ,

Madhiwala, or Upadhyay.

      On April 20, the district court granted the bank summary judgment

in the Scott County foreclosure matter. The court found that each of the

defendants had been served in accordance with the rules of civil procedure

and that it had in personam jurisdiction over RAAJ, Madhiwala, and

Upadhyay.    The Pastrnak firm provided copies by U.S. mail to Dane,

Caghan, Madhiwala, and Upadhyay. No mail was returned undelivered.

      On September 11, 2015, the bank filed an affidavit of protective

advances in the Scott County foreclosure action. Once again, the Pastrnak

firm provided copies by U.S. mail to Dane, Caghan, Madhiwala, and

Upadhyay. No mail was returned.
                                     10

      After the bank bought the property at the resulting sheriff’s sale and

on September 15, the sheriff issued a deed conveying the hotel property to

the bank. On January 11, 2016, the bank filed a motion to discharge the

receiver, and on January 12, 2016, the bank filed a motion for

confirmation of deficiency judgment. The Pastrnak firm provided copies of

the January 11 and 12 documents to Dane, Caghan, Madhiwala, and

Upadhyay by U.S. mail without any return from the post office.

      The bank was also successful in the Illinois fraud action. The Illinois

court dismissed the lawsuit and directed the plaintiffs to refile it in Scott

County, Iowa, within six months of the entry of the order of dismissal.

      E. The Filing of Scott County Fraud Action and the Bank’s

Defense of Issue Preclusion Arising Out of the Scott County

Foreclosure Action. RAAJ and the guarantors filed a fraud action in Scott

County, Iowa, on November 4, 2015. The original lawyer in the action was

an Iowa attorney, Larry Thorson.       The lawsuit alleged that the bank

induced the plaintiffs “with false agreements, phony court orders and

misrepresentations” and “used the plaintiffs as a mere business conduit,

instrument and tool solely for its own objective, benefit, and advantage, to

the detriment of the plaintiffs.” An amended pleading claimed that the

false documents included a “purported Consent Order” and a “supposed

Management Agreement.”

      The bank filed a motion to dismiss the action, arguing that the

petition was too vague to provide fair notice of the claims. The district

court denied the motion to dismiss, stating that the pleading was

sufficient. The bank responded with an answer and affirmative defenses

that included the assertion that “[r]es judicata, or claim preclusion, bars

the Plaintiffs’ claim which could have been fully and fairly adjudicated in

[the Scott County foreclosure action].”
                                    11

      In the initial disclosures in the Scott County fraud case, the RAAJ

plaintiffs identified various documents in the Scott County foreclosure

action, including the original notice and application for a receiver, as

documents that may form the basis of testimony or expert opinions at trial.

The bank also identified various pleadings related to the Scott County

foreclosure action in its initial disclosures.   RAAJ lawyer Thorson was

familiar with the initial disclosures in the Scott County fraud case.

      On May 27, 2016, Caghan applied for permission to represent the

RAAJ plaintiffs pro hac vice in the Scott County fraud case. Although

Caghan disclosed unfavorable facts in his application regarding the denial

of admission to the Indiana bar and sanctions levied against him in Ohio

and Illinois courts, the bank did not resist the application. The district

court granted the application on June 13.

      On July 2, Caghan sent the bank an exhibit list. The list identified

various filings in the Scott County foreclosure action.

      The RAAJ plaintiffs answered interrogatories and a request for

document production in the Scott County fraud case. The interrogatory

answers and the response to the request for production both identified

various filings in the foreclosure case as trial exhibits. Madhiwala and

Upadhyay were identified as providing or assisting the answers to

interrogatories and signed verifications stating that the answers were true

and correct.

      On November 9, the bank filed a motion for summary judgment in

the Scott County fraud case claiming, among other things, that the RAAJ

plaintiffs’ fraud claim was barred by claim preclusion. The bank took the

depositions of Madhiwala and Upadhyay during the pendency of the

summary judgment motion on November 22 and 29.             Madhiwala and

Upadhyay testified that, prior to their depositions, they had never heard of
                                    12

the Scott County foreclosure action.     This testimony led to vigorous

postdeposition discussion between counsel for the bank and Caghan.

      On December 5, the RAAJ plaintiffs filed a resistance to the bank’s

motion for summary judgment. The RAAJ plaintiffs claimed that Dane

was not their lawyer after October 9, 2014, and that they were never served

in the Scott County foreclosure action. Madhiwala and Upadhyay again

claimed that they were not aware of the Scott County foreclosure action

until their depositions were taken on November 22 and 29, 2016.

      F. Bank’s Motion for Sanctions in Scott County Fraud Action.

In response to the RAAJ plaintiffs’ filings resisting summary judgment, the

bank filed a motion for sanctions against Caghan and the RAAJ plaintiffs

in connection with the filings.   The motion for sanctions covered four

discrete subject areas.

      First, the bank sought sanctions against Caghan for claiming that

the RAAJ plaintiffs had no knowledge of the Scott County foreclosure

action. The bank characterized the RAAJ plaintiffs’ position that they were

unaware of the Scott County foreclosure action prior to November 2016 as

“a ridiculous, desperate and bad faith attempt to resist [the bank’s] claim

preclusion argument.” The bank claimed that there were at least sixteen

instances where the RAAJ plaintiffs would have learned, either directly or

through counsel, that the bank had filed the Scott County foreclosure

action. The bank attached to its sanction motion various exhibits that the

bank claimed demonstrated the RAAJ plaintiffs had knowledge of the Scott

County foreclosure action.

      Second, the bank sought sanctions against Caghan for “claiming

inadequate and/or non-existent service of process” on his clients in the

Scott County foreclosure action. The bank presented the court with an

email from Dane dated December 7, 2016, in which he confirmed that he
                                     13

had been served on December 31, 2014, with papers related to the Scott

County foreclosure action. The bank also submitted affidavits of process

servers detailing their efforts to serve process on the guarantors by service

to family members at known addresses.

      Third, the bank urged the court to impose sanctions on Caghan for

claiming that the consent order was somehow forced on the RAAJ plaintiffs

in October 2014 as part of an alleged fraud when, in fact, the consent order

was part of the March 2014 forbearance agreement. The bank submitted

both (i) excerpts of Madhiwala’s deposition in which he agreed that he

signed the consent order in March 2014 and (ii) various correspondence

related to the negotiation of the forbearance agreement.

      Fourth, the bank sought sanctions on Caghan for claiming that

Dane was not the attorney for the RAAJ plaintiffs after October 9, 2014.

The bank attached various correspondence between the bank and Dane in

December 2014 regarding negotiations with the bank on behalf of the

RAAJ plaintiffs.   The bank also attached an excerpt of Madhiwala’s

deposition in which he testified that Dane continued to represent the RAAJ

plaintiffs until December 2014.

      Caghan resisted the motion for sanctions. He claimed that there

was overwhelming evidence that the RAAJ plaintiffs had no knowledge of

the Scott County foreclosure action until the November 2016 depositions

were taken. Caghan also repeated his claims that service was not effective

on RAAJ, Madhiwala, or Upadhyay. Caghan further reiterated his claim

that the evidence supported each element of fraud.         Finally, Caghan

argued that lawyer Dane did not represent RAAJ after October 9, 2014.

      G. District Court Grants Bank’s Motion for Summary Judgment

in the Scott County Fraud Action Against RAAJ Plaintiffs. In January

2017, the district court granted the bank’s motion for summary judgment
                                     14

in the Scott County fraud action. The district court found that the RAAJ

plaintiffs were precluded from bringing the fraud action because they

failed to raise their claims in the foreclosure action.

      Notwithstanding the issue preclusion ruling, the district court

addressed the RAAJ plaintiffs’ allegations of fraud. As to the allegations

of fraud, the district court concluded,

      There is simply no evidence in the summary judgment record
      to support a reasonable inference for a finding that [the bank]
      knowingly made a false representation to Plaintiffs with the
      intent to deceive Plaintiffs in order to dispossess Plaintiffs of
      the Hotel.

The district court specifically rejected the RAAJ plaintiffs’ phony court

orders theory, concluding that there was no evidence that the consent

order, signed in March 2014 as part of the forbearance agreement, was

used by the bank to trick the plaintiffs in October 2014 into giving up

possession of their hotel.    The district court rejected other assertions

concerning fraud raised by the RAAJ plaintiffs.

      H. District Court Ruling on Bank’s Motion for Sanctions. In

February 2017, the district court entered an order on sanctions.          The

district court analyzed Caghan’s conduct under Iowa Rules of Civil
Procedure 1.981(7) (concerning affidavits presented in bad faith or solely

for purpose of delay) and 1.413(1) (stating that counsel’s signature is a

representation that pleading is well founded in fact and law).

      The district court found that the assertions by Caghan in resistance

to the motion for summary judgment suggesting that the RAAJ plaintiffs

were not aware of the Scott County foreclosure action were directly

contradicted by communications sent by counsel for the bank and by

references to the foreclosure action in the plaintiffs’ own documents. As a
                                    15

result, the court concluded that sanctions were appropriate for this factual

assertion.

      The district court next considered the claim that the bank created

phony court documents. Such claims, according to the district court, were

untenable and fabricated in order to sustain the RAAJ plaintiffs’ cause of

action.

      The district court further found that there was no reliable evidence

that Dane’s representation of the RAAJ plaintiffs ended in October 2014.

The court said, “Plaintiffs offer no evidence of termination of Dane’s

engagement or objection to his continued representation on their behalf

after October 9, 2014.”

      On February 25, Caghan filed a resistance claiming that the district

court could not enter sanctions or set any other hearing dates after the

district court granted the bank’s motion for summary judgment.          The

bank, citing Board of Water Works Trustees v. City of Des Moines, 469
N.W.2d 700, 702 (Iowa 1991), replied. The bank also provided the district

court with a letter it received from Upadhyay and Madhiwala on March 16.

In the letter, Upadhyay and Madhiwala declared, “We never understood

[Caghan’s] explanation or reasoning” and “[W]e should have known better

that our attorney’s assertion of fraud was a[n] extremist explanation of

what should have been a reasonable defense.”

      The district court held a hearing on April 19 to consider the question

of what sanctions should be imposed.          Madhiwala, Upadhyay, and

Thorson attended, while Caghan did not.

      On April 28, the district court entered sanctions against Caghan,

Upadhyay, and Madhiwala in the amount of $123,359.60, the cost of the

bank’s defense of the two fraud lawsuits. The district court declared that

Madhiwala and Upadhyay “were willing stooges in executing the false,
                                    16

misleading and wrongful statements of fact asserted by them and through

their attorney, Paul Caghan.” The district court concluded that it was

“fully satisfied [Caghan] conspired with his clients to make false

statements of fact for the purpose of misleading the tribunal.”

      The RAAJ plaintiffs did not appeal the district court ruling granting

the bank’s motion for summary judgment in the Scott County fraud claim.

Further, neither Caghan, Madhiwala, nor Upadhyay appealed the district

court order on sanctions.

      II. Proceedings Before the Commission.

      A. Introduction. On April 27, 2018, the Board filed a complaint

against Caghan. In the complaint, the Board alleged that Caghan in his

representation of the RAAJ plaintiffs violated Iowa Rules of Professional

Conduct 32:3.1, 32:3.3(a)(1), and 32:8.4(d).

      The commission held a hearing on the matter on August 27–28. The

Board admitted numerous exhibits by consent.            The Board called

Pastrnak, Venner, attorney Jonathon Fox, and Iowa District Court Judge

Stuart Werling as witnesses. Caghan appeared pro se but did not call any

witnesses.

      B. Ethical Violations. After hearing the evidence, the commission

found that the Board proved by a convincing preponderance of the

evidence all three charges against Caghan. The commission found that

there was no factual basis for Caghan’s repeated assertions that the RAAJ

guarantors had no knowledge of the Scott County foreclosure action before

November 2016. The commission also found that there was no factual

basis for the assertion made by Caghan that the consent order was signed

in October 2014 when in fact it had been signed as part of a forbearance

agreement in March 2014.       The commission concluded that Caghan

violated rule 32:3.1 by making bad faith assertions regarding his clients’
                                    17

lack of knowledge of the Scott County foreclosure action and the allegedly

fraudulent nature of the consent order that was negotiated as part of the

forbearance agreement.     The commission also concluded that Caghan

violated rule 32:3.3(a)(1) because he “knowingly” made these false

assertions. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Turner, 918
N.W.2d 130, 150 (Iowa 2018).

      Finally, the commission concluded that Caghan violated rule

32:8.4(d) by engaging in conduct prejudicial to the administration of

justice. The commission concluded that Caghan’s conduct impeded the

efficient operation of the courts by wasting judicial resources on meritless

claims. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. McGinness, 844
N.W.2d 456, 463 (Iowa 2014).

      C. Sanctions. The commission considered both aggravating and

mitigating factors in considering the proper sanction.      As aggravating

factors, the commission found that Caghan had prior similar disciplinary

offenses.    The commission also found that Caghan had refused to

acknowledge even the possibility of wrongful conduct. In addition, the

commission concluded that Caghan’s answers and affirmative defenses

suggested that he did not intend to pay the sanctions that had been levied

against him.

      Because of the nature of the offenses and the aggravating factors,

the commission recommended that Caghan be enjoined from the practice

of law in the State of Iowa for one year.        The commission further

recommended that any lifting of the injunction should be contingent upon

satisfaction of the outstanding sanctions imposed by the district court in

this case.
                                     18

      III. Standard of Review.

      “Our review of attorney disciplinary proceedings is de novo.” Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Earley, 774 N.W.2d 301, 304 (Iowa

2009).   While we give respectful consideration to the findings of the

commission, we are not bound by them. McGinness, 844 N.W.2d at 461.

The Board must prove alleged violations of disciplinary rules by a

convincing preponderance of the evidence. Id.

      IV. Discussion.

      A. Introduction. We begin our task by a review of the record in

this case to determine whether the Board proved by a convincing

preponderance of the evidence that Caghan committed the ethical

violations as alleged by the Board. If we determine that ethical violations

occurred, we then proceed to consider the appropriate sanction.

      B. Ethical Violations.

      1. Iowa Rule of Professional Conduct 32:3.1.        The Board alleges

violations of rule 32:3.1. The rule states, “A lawyer shall not bring or

defend a proceeding, or assert or controvert an issue therein, unless there

is a basis in law and fact for doing so that is not frivolous . . . .” Iowa R.

Prof’l Conduct 32:3.1.

      In reviewing the record, we recognize that an attorney is not subject

to sanctions for merely making factual assertions or legal arguments that

ultimately are unsuccessful. See Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Sporer, 897 N.W.2d 69, 86 (Iowa 2017). We expect zealous advocacy

from our lawyers. Indeed, our adversary system of justice depends upon

it. Yet our system also depends upon attorneys not gaming the system

through the assertion of law or facts that the attorney knows are

unsupportable. As noted in comment 1 to rule 32:3.1,
                                     19
      The advocate has a duty to use legal procedure for the fullest
      benefit of the client’s cause, but also a duty not to abuse legal
      procedure.     The law, both procedural and substantive,
      establishes the limits within which an advocate may proceed.

Iowa R. Prof’l Conduct 32:3.1 cmt. [1].

      Several of our cases develop the contours of rule 32:3.1. In Iowa

Supreme Court Attorney Disciplinary Board v. Barnhill, 885 N.W.2d 408,
414, 420 (Iowa 2016), we considered a case in which a lawyer claimed in

an action brought by a client to enforce a fee arbitration award that she

had reimbursed the client for the excessive fee. In fact, the lawyer had not

done so. Id. at 414. The lawyer, of course, had personal knowledge that

the amount had not been paid. Id. Further, the lawyer knew that her

counterclaim for abuse of process was totally without merit as the lawyer

had not satisfied the fee arbitration award and the adverse client’s action

to enforce the arbitration award was entirely justified. Id. at 420. We

found a violation of rule 32:3.1 in this case. Id.

      We also found a violation of rule 32:3.1 in Sporer, 897 N.W.2d at 85–

86. In Sporer, an attorney testified that it was “unfathomable” to him that

a legal secretary who arrived at his office to pick up papers associated with

a divorce did not have authority to bind a client. Id. at 73, 85. We found

that this remarkable assertion was a violation of rule 32:3.1. Id. at 86.

      More recently, in Turner, 918 N.W.2d at 150, we considered whether

an attorney violated rule 32:3.1 by filing baseless or frivolous pleadings

during his representation of bankruptcy clients. The attorney’s pleadings

omitted required information, contained inaccurate information, and

lacked client authorization. Id. at 136–38. We found the attorney’s actions

violated the rule. Id. at 150.

      We now turn to the question of whether Caghan violated rule 32:3.1

by advancing the notion that his clients did not know about the underlying
                                    20

foreclosure action. After the bank filed its motion for summary judgment

in the Scott County fraud action urging application of claim preclusion,

Madhiwala and Upadhyay filed affidavits and provided testimony claiming

that they had no knowledge of the foreclosure action until November 2016

when their depositions were taken by the bank. Caghan sought to use

this testimony to defeat application of claim preclusion arising out of the

Scott County foreclosure action.

      Ordinarily, when a client claims knowledge of certain facts, a lawyer

is not required to function as judge and jury regarding credibility issues.

But here, we are convinced that Caghan must have known that the

testimony was simply not true. Under all of the facts and circumstances,

it seems impossible that these sophisticated businessmen had no idea that

the bank had commenced a foreclosure proceeding in Iowa. We come to

this conclusion not because of one single circumstance that arouses

suspicion that Madhiwala and Upadhyay may be lying, but on at least

eight significant factors that compel the conclusion that they must have

known about the underlying Scott County foreclosure action.

      First, Dane, RAAJ’s lawyer in negotiations with the bank, was

personally served with the papers as registered agent for RAAJ on

December 31, 2014. Madhiwala is president and a director of RAAJ, and

Upadhyay is secretary, treasurer, and a director of the corporation. It

strains credulity to believe that lawyer and registered agent Dane, after

having been served with the papers related to the Scott County foreclosure

action filed by the bank, did not advise the RAAJ principals about it.

      Second, while there might be an argument that the bank did not

successfully achieve service of the foreclosure action papers on Madhiwala

and Upadhyay, the service was nevertheless of a character likely to inform

them of the pending action. With respect to Madhiwala, a process server
                                    21

served the papers on Madhiwala’s wife at an address in Skokie that no one

claims was not Madhiwala’s home or residence. Caghan argued that the

service was ineffective for lack of compliance with Illinois law, which

Caghan asserts requires first class mail as part of service, but this legal

question is beside the point for purposes of this disciplinary proceeding.

The point here is that is seems very unlikely that Madhiwala’s wife, after

being served with papers related to the Scott County foreclosure action,

would not have given Madhiwala the papers which were served that related

to the hotel property which formed the basis of his livelihood.

      As to Upadhyay, substituted service was achieved on his daughter-

in-law at a motel in Windsor Heights, Illinois. Caghan asserted that this

service was ineffective because Upadhyay did not reside at the motel but

instead lived in a separate structure owned by the motel but not physically

attached to the main structure. Perhaps the substituted service could be

challenged under Iowa law for failure to achieve it at the home or place of

abode of the person being served. But once again, that is not the question

here. The question is whether Upadhyay would not have received the legal

documents served on his daughter-in-law under the circumstances. That

seems unlikely.

      Third, in the Illinois fraud action, Madhiwala filed an affidavit after

the bank moved to dismiss the case. In the affidavit, Madhiwala stated,

“My lawsuit against [the bank] was filed on December 1, 2014, which was

prior to the Iowa lawsuit being filed by [the bank].” The only action filed

by the bank in Iowa related to Madhiwala was the Scott County foreclosure

action. Further, in the affidavit, Madhiwala attacks an affidavit provided

by Dan Jaros as containing inaccurate information. The Jaros affidavit,

with which Madhiwala was apparently familiar, included narrative about

the filing of the Scott County foreclosure. And, of course, Caghan was
                                    22

representing Madhiwala and RAAJ in the Illinois fraud action, and we may

thus presume his familiarity with Madhiwala’s affidavit filed therein.

      Fourth, Caghan was obviously fully aware of the Scott County

foreclosure proceeding even though he may not have made an appearance

in the proceeding itself. After Caghan filed the Illinois fraud action, the

bank sent Caghan a courtesy copy of filings related to the Scott County

foreclosure at his office by U.S. mail. It seems extremely unlikely that

Caghan would not have discussed with his sophisticated business clients

the Iowa filings and the relationship between the filings and the Illinois

fraud action.

      Further, the pleadings and discovery associated with the Illinois

fraud action demonstrate that Caghan was well aware of the Scott County

foreclosure proceedings. The plaintiffs’ August 10, 2016 exhibit list in the

fraud action identified documents previously filed in the Scott County

foreclosure action. Additionally, the interrogatory answers identifying the

Scott County foreclosure documents were verified as “true and complete”

by Madhiwala and Upadhyay.

      Fifth, events early in the Scott County fraud litigation suggest that

Madhiwala and Upadhyay must have known about the Scott County

foreclosure proceedings. The Scott County fraud action was filed by an

Iowa lawyer, Larry Thorson. In initial disclosures in the case, Thorson, on

behalf of his clients, identified documents related to the Scott County

foreclosure proceeding as relevant to the fraud action. In assembling the

disclosures, it is difficult to see how attorney Thorson would have not had

communications with his clients about documents related to their claims.

      Sixth, in June 2016, Caghan entered the Scott County fraud case

as counsel for Madhiwala and Upadhyay. Again, Caghan was aware of the

Scott County foreclosure action.     Further, in the Scott County fraud
                                    23

action, the plaintiffs hired two experts who generated reports that stated

they had reviewed documents connected with the foreclosure action.

Madhiwala and Upadhyay verified interrogatories describing the testimony

of these experts.

      Seventh, Madhiwala and Upadhyay each received a blizzard of

documents by U.S. mail related to the foreclosure action. The mail was

sent to Madhiwala’s residence and, in the case of Upadhyay, to a motel

where he received mail. None of the mail was returned as undeliverable.

It may be questionable whether one, two, or even three pieces of U.S. mail

actually get through to a party, and U.S. mail alone may be insufficient to

support service of process. But the frequency of documents related to the

foreclosure action sent on at least six separate occasions by the bank’s

representatives by U.S. mail to addresses where Madhiwala and Upadhyay

receive mail makes it unlikely that they did not know about the foreclosure

action.

      Eighth, Madhiwala and Upadhyay attended the district court’s

hearing related to what sanctions should be imposed in the case. They

heard oral argument presented by the bank’s attorneys regarding why

sanctions should be imposed not only on Caghan but also on them

personally. The bank pressed the case that sanctions should be imposed

based on the assertions by Caghan, Madhiwala, and Upadhyay that they

did not know about the Scott County foreclosure proceedings.

      At the close of the bank’s presentation, the district court asked

Madhiwala and Upadhyay whether they wished to add anything to the

record. Neither of them defended their conduct or the claim that they had

no knowledge of the Scott County foreclosure proceedings. Upadhyay told

the court,
                                     24
      What our Attorney Paul Caghan asked us to do, I did, just like
      a doctor. You know, he said, “Take this medicine,” so we take
      that medicine. So we followed his advice. And whatever he
      suggested that it should go like this, and we did that, Your
      Honor.

      Based on the record, we think that there was not a good faith basis

in fact for claiming that Madhiwala and Upadhyay had no knowledge of

the foreclosure action. While none of the above eight factors individually,

in isolation, would necessarily support such a conclusion, the cumulative

effect of the totality of facts and circumstances makes the claim that
Madhiwala and Upadhyay did not know about the foreclosure action

absurd.

      Further, we think Caghan, who was familiar with the underlying

litigation, must have known it. He knew of the service on Dane and the

attempted service on his clients, he knew that the bank sent copies of its

filings in the action to his clients, he had to have been communicating with

his clients about the posture of their fraud case, he must have reviewed

the discovery in the fraud case and worked with his clients to comply with

required disclosure, and he had to have known about Madhiwala’s race-

to-the-courthouse affidavit.

      We can only conclude that Caghan’s factual assertion that

Madhiwala and Upadhyay had no knowledge of the Scott County

foreclosure action was a fiction created to buttress Caghan’s effort to avoid

summary judgment on the ground that the issues in the fraud case were

precluded because of the prior Scott County foreclosure case. We thus

find that Caghan violated rule 32:3.1 as found by the commission.

      We now turn to the question of whether Caghan violated rule 32.3.1

when he claimed that Madhiwala and Upadhyay were unrepresented when

the bank allegedly engaged in fraudulent action beginning on October 8,

2014. Caghan was trying to paint a picture suggesting that the bank took
                                    25

advantage of defenseless borrowers who were abandoned by counsel and

fraudulently induced to surrender their property.

      For starters, the paper trail does not support Caghan’s assertion.

Lawyer Dane remained involved in the discussions with the bank well after

October 8. The paper trail also indicates that he was communicating with

Madhiwala and Upadhyay about matters at least through December 1,

2014. In early December, Dane was attempting to arrange a meeting with

his clients and Jaros, the bank’s chief lending officer, in an attempt to

resolve the dispute. Caghan was clearly aware of Dane’s representation

between October 8 and November 25 because email traffic between Dane

and the bank’s attorneys was provided to plaintiffs’ experts in the Scott

County fraud action. And more importantly, Madhiwala admitted in his

deposition that Dane represented RAAJ at least through the beginning of

December.

      It is not clear exactly when Caghan knew that he could not claim

that his clients were unrepresented in discussion with the bank, but

certainly by the time of Madhiwala’s deposition he knew that he could no

longer press that assertion. And yet he continued to defend the claim in

the litigation. As a result, Caghan violated rule 32:3.1.

      We now turn to the question of whether Caghan is subject to

discipline for making an assertion that the bank utilized a phony court

order, namely, the executed consent order that was part of the March 27

forbearance agreement. Caghan claimed that the consent order in this

case was a phony court order which his clients believed was part of a

pending court action and that they had no choice but to abandon the

property in October 2014 because of it. But that is not what happened.

      The consent order was part of the March 2014 forbearance

agreement.    There is nothing unusual about it.        As a term of the
                                      26

forbearance agreement, the bank wanted a swift remedy in the event of a

default under the agreement. The consent order was fairly presented to

attorney Dane, who clearly understood its purpose and had no objection

to it.     Yet Dane made clear that he needed express approval from

Madhiwala and Upadhyay before proceeding. He got that approval in late

March or early April 2014. The document’s origin had absolutely nothing

to do with events in October, when the forbearance agreement had expired.

         It may be, perhaps, that Madhiwala or Upadhyay had an incomplete

understanding of the consent order.        That incomplete understanding,

however, was not caused by any statement or representation by the bank.

The bank handled the documentation of the forbearance agreement and

the consent order through lawyer Dane. Caghan had no evidence that

someone from the bank made a misrepresentation related to the consent

order in October.

         In short, there was nothing phony about it. The consent order was

a protective device held in reserve by the bank during the life of the

forbearance agreement in the event of a default under the forbearance

agreement. The forbearance agreement expired on September 27 and so

did the consent order, which could be used solely in the event of default

under the March 27 forbearance agreement. Caghan violated rule 32:3.1

by asserting that the consent order amounted to a phony court order that

was part of a fraudulent scheme in October to oust the defendants from

their property.

         2. Iowa Rule of Professional Conduct 32:3.3(a)(1). The Board further

alleges that Caghan violated rule 32:3.3(a)(1). This ethics provision states,

“A lawyer shall not knowingly . . . make a false statement of fact or law to

a tribunal or fail to correct a false statement of material fact or law

previously made to the tribunal by the lawyer.” Iowa R. Prof’l Conduct
                                     27

32:3.3(a)(1).   Rule 32:1.0(f) in turn defines “knowingly” as “actual

knowledge of the fact in question. A person’s knowledge may be inferred

from circumstances.” Id. r. 32:1.0(f).

      We considered a claim that an attorney violated this rule in Iowa

Supreme Court Attorney Disciplinary Board v. Casey, 761 N.W.2d 53, 60

(Iowa 2009) (per curiam).     In this case, an attorney representing two

children as coexecutors of an estate filed documents with the district court

and tax authorities stating that the deceased did not have a surviving

spouse when, in fact, there was a surviving spouse and that spouse was

specifically mentioned in the testator’s will. Id. at 57, 60. We found that

the conduct violated rule 32:3.3(a)(1). Id. at 60.

      We think the evidence here establishes knowing violations of rule

32:3.3(a)(1). Caghan knew of all the facts and circumstances surrounding

the litigation and must have understood that his clients’ assertions—that

they did not know about the Scott County foreclosure litigation—were not

true. Caghan would have learned in discovery about the Dane paper trail

and consequently that Dane did, in fact, continue to represent Upadhyay

and Madhiwala until early December.        Further, the phony court order

claim packs a punch, but that is part of the problem. It packed a punch

without any factual support.       Caghan had access to the March 27

forbearance agreement and the consent order that was part of that

agreement. Yet he hung onto the phony court order claim in resisting the

bank’s motion for summary judgment in the Scott County fraud case.

      3. Iowa Rule of Professional Conduct 32:8.4(d).        Rule 32:8.4(d)

provides, “It is professional misconduct for a lawyer to . . . engage in

conduct that is prejudicial to the administration of justice.” Iowa R. Prof’l

Conduct 8.4(d). We have said that “there is no typical form of conduct”

that violates the rule. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.
                                       28

Steffes, 588 N.W.2d 121, 123 (Iowa 1999). The attorney’s conduct must

“hamper[] the efficient and proper operation of the courts.” Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Kingery, 871 N.W.2d 109, 121 (Iowa 2015); see

also McGinness, 844 N.W.2d at 463. We think Caghan’s assertions clearly

made the underlying litigation unnecessarily complicated and contributed

to a needless expenditure of court resources. We therefore find a violation

of rule 32:8.4(d).

      C. Sanctions.

      1. Authority    over   out-of-state   attorneys   appearing   in   Iowa

proceedings.    As a preliminary matter, we note that this court has

authority over out-of-state attorneys who appear in Iowa proceedings

pro hac vice. Iowa Ct. R. 31.14(9)(a); id. r. 34.10(1). In Iowa Supreme

Court Attorney Disciplinary Board v. Carpenter, 781 N.W.2d 263, 265, 271–

72 (Iowa 2010), we enjoined a Minnesota attorney from the practice of law

in Iowa for at least two years. Similarly, in Iowa Supreme Court Attorney

Disciplinary Board v. Mendez, 855 N.W.2d 156, 160, 175 (Iowa 2014), we

entered an injunction against an attorney, prohibiting him from practicing

law in Iowa for at least sixty days.

      2. Appropriate sanctions in this case. In evaluating sanctions, we

consider aggravating and mitigating factors. We find aggravating factors

include Caghan’s experience as an attorney and his admitted previous

violations related to frivolous proceedings. See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Jacobsma, 920 N.W.2d 813, 819 (Iowa 2018) (“Years of

experience as an attorney can be considered an aggravating factor.”); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Kennedy, 837 N.W.2d 659, 674 (Iowa

2013) (finding prior discipline to be aggravating factor). Caghan is not an

attorney recently out of law school, and he has simply not learned from

his past experiences about the importance of keeping his advocacy within
                                    29

the bounds of the law. We also believe the fact that the record is devoid of

any remorse is an aggravating factor. See Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Tofflemire, 689 N.W.2d 83, 93 (Iowa 2004) (finding

aggravating factor in attorney’s refusal to take blame for her actions and

attempt to shift the blame to others).

      In other cases involving similar conduct, we have imposed sanctions

ranging from three months to a year. For instance, in Iowa Supreme Court

Attorney Disciplinary Board v. Barry, 908 N.W.2d 217, 221–22 (Iowa 2018),

an attorney failed to file and serve a dissolution decree, misrepresented

the status of the proceeding to his client for fourteen months, and

ultimately prepared a fraudulent dissolution decree to which he attached

a signature page bearing a judge’s signature from a different case. The

attorney presented the fraudulent decree to his client, after which judicial

resources were expended investigating the deception. Id. at 226, 234. He

also took advantage of a client in a vulnerable position. Id. at 234. We

held the attorney’s conduct violated our rules associated with diligence;

keeping clients informed and responding to requests for information;

criminal acts, in this case forgery, reflecting adversely on honesty,

trustworthiness, or fitness as a lawyer; dishonesty, fraud, deceit, or

misrepresentation; and conduct prejudicial to the administration of

justice. Id. at 223–27. We suspended his license for one year. Id. at 234.

      Another case, Sporer, 897 N.W.2d at 85, involved an attorney who

testified under oath that the signature of an opposing counsel’s secretary

bound that counsel’s client to a settlement agreement. In light of that

conduct, we found the attorney knowingly made a false statement of fact

or law to a tribunal, and asserted or controverted an issue without a basis

in law or fact.   Id. at 86.   The attorney additionally claimed that he

annotated a document sent by opposing counsel and provided it to
                                      30

opposing counsel on the same date, which we found to be another instance

of a false statement to a tribunal as well as misrepresentation or deceit.

Id. at 89–90. As a result, his license was suspended for six months. Id.

at 91.

         In Barnhill, 885 N.W.2d at 419–20, an attorney argued in a different

proceeding that another attorney committed abuse of process by not

accepting multiple checks she purportedly sent and by filing a lawsuit

against her instead. We found the argument without a plausible factual

basis and therefore a violation of our rule against making frivolous claims.

Id. The attorney also made numerous statements to a tribunal and third

parties—including that a payment had been tendered and that she

received documents at a date later than revealed by emails—which we

found to be knowingly false in violation of our ethical rules against such

conduct, as well as being conduct prejudicial to the administration of

justice. Id. at 420–22. Further, because the attorney knowingly disobeyed

a court order compelling discovery responses, we found violations of our

ethical rules against knowing disobedience of a court order and failing to

comply with an opponent’s proper discovery request.         Id. at 423.   We

suspended her license for six months. Id. at 426.

         Other cases have involved lesser sanctions. In Casey, 761 N.W.2d

at 60, we found the attorney knowingly made false representations to the

court misrepresenting the marital status of a decedent.          He had an

obligation, we said, not to assist his clients in conduct he knew to be

fraudulent.     Id.   The attorney also neglected his cases, prematurely

withdrew probate fees, failed to comply with the board’s investigation, and

engaged in conduct prejudicial to the administration of justice. Id. at 59–

61. As a result, we suspended his license for three months. Id. at 62–63.

In Iowa Supreme Court Board of Professional Ethics & Conduct v.
                                    31

Hohnbaum, 554 N.W.2d 550, 552 (Iowa 1996), we also imposed a three-

month suspension when an attorney made misleading statements to the

court and persisted in a defense position “that was patently frivolous.”

      Based on all the facts and circumstances of this case, we think an

injunction enjoining Caghan from appearing pro hac vice in Iowa courts

for at least six months is the appropriate sanction. We find Caghan’s

conduct less egregious than that in Barry but more egregious than that in

Casey and Hohnbaum.

      We also agree with the commission that before the injunction is

lifted, Caghan must show that the sanctions levied in the case involving

the RAAJ parties and the bank have been satisfied. We have no occasion

to consider any potential issues surrounding the imposition of the

monetary sanctions.     No appeal was taken from the district court’s

sanction order. But we will not allow an enjoined out-of-state attorney to

return to practice law in Iowa, even on a pro hac vice basis, when a final

order imposing sanctions related to unethical conduct is unsatisfied.

      V. Conclusion.

      For all the above reasons, we enjoin Caghan from the practice of law

in this state for a period of at least six months. To appear pro hac vice

after that time, Caghan must provide proof that the sanctions award

against him in the Scott County fraud action has been satisfied.

      ATTORNEY ORDERED TO CEASE AND DESIST FROM THE

PRACTICE OF LAW IN IOWA.

      All justices concur except Waterman, Christensen, and McDonald,

JJ., who concur in part and dissent in part.
                                    32
             #18–2191, Iowa Supreme Ct. Att’y Disciplinary Bd. v. Caghan

WATERMAN, Justice (concurring in part and dissenting in part).

      I respectfully dissent from the majority’s six-month sanction as too

lenient for this Chicago attorney whose own lies and the lies told by his

clients at his direction caused considerable harm to the opposing party,

his own clients, and our court system. I would extend the injunction to at

least one year as recommended by the Iowa Supreme Court Grievance

Commission and the Iowa Supreme Court Attorney Disciplinary Board.
      The majority correctly concludes that Paul Caghan violated our

disciplinary rules prohibiting intentionally false statements to the court,

frivolous claims, and conduct prejudicial to the administration of justice.

But the majority’s otherwise thorough review of the underlying litigation

omits salient observations by the district court judge and fails to properly

analyze our precedent on sanctions.      The majority rests its six-month

sanction on several cases involving less egregious attorney misconduct

and lacking the harm to the victim and clients present here. I will begin

with some choice words by the judge tasked with adjudicating the fraud

action Caghan filed.

      The district court found the claim by Caghan’s clients that they were

unaware of the Scott County foreclosure action until November 2016 was

“demonstrably untrue.” The judge said this about the fake fraud claims

Caghan invented and prosecuted:

             [W]ith respect to the so-called “phony court orders,” the
      Court finds these allegations to be completely unsupported
      and frivolous. The [consent order], signed by Plaintiffs, was a
      condition of the Forbearance Agreement. Plaintiffs signed the
      Consent Order in April of 2014, as was required by the
      Forbearance Agreement.         Plaintiffs were represented by
      counsel at that time. It is, quite frankly, ridiculous for
      Plaintiffs to come back two and a half years later and allege
      that they were under the impression that the consent order
      which they had signed in connection with the Forbearance
                                      33
      Agreement was a “phony court order” that Defendants used to
      trick them into thinking a judge had ordered Plaintiffs to hand
      over the Hotel. This theory of liability on Plaintiffs[’] behalf is
      a complete fabrication without a shred of evidence in support
      thereof.

The district court granted the bank’s motion for sanctions, finding that the

affidavits Caghan’s clients filed resisting summary judgment “were made

falsely and in bad faith.” The court stated,

             Plaintiffs and [their] counsel said what needed to be said
      in order to survive summary judgment without regard for
      whether there was a legitimate basis for these statements.
      Plaintiffs’ assertions that [they] had no knowledge of the Scott
      County foreclosure action is directly contradicted by the many
      examples of not only communications sent by counsel for
      Defendants, but references to the foreclosure action in
      Plaintiffs’ own documents and reports generated by Plaintiffs’
      expert witnesses. The clearest and most obvious smoking gun
      was Madhiwala’s 2015 affidavit offered in support of his case
      against Defendants in Cook County, in which he specifically
      references the Scott County foreclosure case.              When
      examining these blatant contradictions from an objective
      standpoint, the Court cannot help but conclude that Plaintiffs
      and [Caghan] violated Iowa Rules of Civil Procedure 1.981(7)
      and 1.413(1).

      The district court believed the plaintiffs’ arguments about the

consent order left “the Court no choice but to conclude that the allegations

concerning the Consent Order were fabricated in order to sustain the
cause of action.” Caghan’s misconduct is reprehensible and led directly

to the court’s entry of judgment on its sanction award of $123,359 against

Caghan and his clients who the court found “willingly made false

representations at Caghan’s urging.”

      We have a monetary measure for the harm Caghan’s misconduct

caused the opposing party: the $123,359 in attorney fees incurred

defending the false claims in court actions in two states.        The district

court’s sanction award in that amount remains unsatisfied, which leaves

the victim uncompensated. And because Caghan’s clients are jointly and
                                     34

severally liable for the cost judgment, we also have client harm in that

amount to consider in calibrating the disciplinary sanction.         Yet the

majority fails to discuss this victim harm or client harm in setting its six-

month sanction.

      The majority relies primarily on the six-month suspension imposed

in Iowa Supreme Court Attorney Disciplinary Board v. Barnhill, 885 N.W.2d
408, 426 (Iowa 2016), which in turn found a “useful comparator” in the

six-month   suspension    imposed    in    Iowa   Supreme   Court Attorney

Disciplinary Board v. McGinness, 844 N.W.2d 456, 467 (Iowa 2014).

McGinness lied about serving discovery responses and doubled down on

his false story when challenged, resulting in needless court proceedings.

McGinness, 844 N.W.2d at 466.             McGinness had an unblemished

disciplinary history and a strong record of community service, and we

viewed his misconduct as “an extraordinary one-time occurrence that is

out of character for him.” Id. at 467. During the disciplinary proceedings,

McGinness “largely [fell] on his sword” and “unequivocally concede[d] the

record support[ed] the ethics violations.” Id. at 464.

      By contrast, Caghan, throughout these disciplinary proceedings,

has continued to claim the fraud actions were justified. Caghan has a

history of frivolous claims resulting in sanctions of $141,475 imposed by

an Ohio court and $38,000 by an Illinois court.

      We equated Barnhill’s conduct to that of McGinness and warned

that if the pattern of frivolous litigation “continues, the sanctions will

escalate further . . . including possible revocation.” Barnhill, 885 N.W.2d

at 426.   Caghan’s pattern of false or frivolous claims in three states

justifies escalating his sanction to at least one year. We noted Barnhill’s

volunteerism and pro bono work and her voluntary cessation of practice

in mitigation. Id. at 425. No mitigating factors justify leniency for Caghan.
                                    35

      The majority also relies on Iowa Supreme Court Attorney Disciplinary

Board v. Sporer, imposing a six-month suspension on a lawyer who gave

false testimony litigating contempt proceedings over a disputed settlement.

897 N.W.2d 69, 90–91 (Iowa 2017).           In imposing the six-month

suspension, we concluded Sporer’s conduct was most analogous to the

conduct in McGinness.     Id.   We determined that the Board failed to

establish that Sporer had engaged in conduct prejudicial to the

administration of justice “because the Board has not shown that the

hearings associated with the contempt matter would not have occurred

but for the ethical violations or that they were materially delayed or

extended by Sporer’s unfounded testimony.” Id. at 87. There is no such

failure of proof here—Caghan’s misconduct resulted in multiple court

hearings and two lawsuits that never should have been filed and cost

$123,359 to defend.

      “We have said ‘[d]ishonesty, deceit, and misrepresentation by a

lawyer are abhorrent concepts to the legal profession, and can give rise to

the full spectrum of sanctions, including revocation.’ ” Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Van Beek, 757 N.W.2d 639, 643 (Iowa 2008)

(quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Hall, 728 N.W.2d 383,

387 (Iowa 2007)). “Because honesty is crucial to the judicial process and

administration of justice, a misrepresentation by a lawyer ‘generally

results in a lengthy suspension of the license to practice law.’ ”    Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Ruth, 656 N.W.2d 93, 100

(Iowa 2002) (quoting Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Hohenadel, 643 N.W.2d 652, 656 (Iowa 2001)). We have previously stated,

      Fundamental honesty is the base line and mandatory
      requirement to serve in the legal profession. The whole
      structure of ethical standards is derived from the paramount
      need for lawyers to be trustworthy. The court system and the
                                     36
      public we serve are damaged when our officers play fast and
      loose with the truth.

Hohenadel, 643 N.W.2d at 656 (quoting Comm. on Prof’l Ethics & Conduct

v. Bauerle, 460 N.W.2d 452, 453 (Iowa 1990)).

      Our cases provide ample support for at least a one-year suspension

for false court filings. See, e.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Barry, 908 N.W.2d 217, 234–35 (Iowa 2018) (imposing one-year

suspension on attorney who repeatedly lied about the status of a

dissolution action he never filed and who falsified a dissolution decree and
judge’s signature); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kallsen, 814
N.W.2d 233, 238–40 (Iowa 2012) (imposing one-year suspension on an

attorney who notarized and filed a forged guilty plea agreement without

informing his client beforehand); Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Cunningham, 812 N.W.2d 541, 554 (Iowa 2012) (imposing eighteen-

month suspension on attorney who knowingly violated a discovery order,

neglected client matters, and made misrepresentations to clients and

officers of the court); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Rickabaugh, 728 N.W.2d 375, 381–82 (Iowa 2007) (revoking an attorney’s

license   for   fabricating   documents,     forging   signatures,    making

misrepresentations,    neglecting   cases,   accepting   fees   prematurely,

practicing while suspended, and for otherwise “demonstrat[ing] a blatant

disregard for his duty as an attorney to be honest and truthful”).

      For these reasons, I am unable to join the majority’s opinion.

      Christensen and McDonald, JJ., join this concurrence in part and

dissent in part.